Citation Nr: 0844611	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-39 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic residuals of an 
injury to the right hand.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for chronic residuals of an injury to the right 
hand.  A timely appeal was noted from that decision.

A hearing on this matter was held before a Decision Review 
Officer on February 17, 2004.  A copy of the hearing 
transcript has been associated with the file.

In February 2006, the Board issued a decision denying 
entitlement to service connection for chronic residuals of a 
right hand injury.  The veteran subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  A memorandum decision was received in May 
2008, and the Court entered Judgment the following month, 
vacating the Board's February 2006 decision and remanding 
those claims to the Board for readjudication consistent with 
the memorandum decision.


FINDINGS OF FACT

1.  There is no medical evidence of an in-service injury to 
the right hand.

2.  Residuals of a right hand injury first manifested years 
after the veteran's service and are not related to his 
service.






CONCLUSION OF LAW

Chronic residuals of a right hand injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated April 2003, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured. 

The veteran has testified that he received an in-service 
laceration to the right hand.  There is objective evidence of 
scarring on the right thumb and wrist.  A medical nexus 
opinion with respect to the claim of service connection for 
chronic residuals of a right hand injury has not been 
obtained.  However, careful review of the veteran's available 
service treatment records shows no evidence of an injury to 
the right hand in service.  In a record dated May 1972, 
months after the alleged injury, the veteran denied that he 
had sustained any recent injuries.  There is, however, 
evidence of an injury to the right thumb in September 1980, 
resulting in a wound requiring sutures.  Thus, while there is 
evidence of current residuals of a right hand injury, there 
is no true indication that a right hand injury was sustained 
in service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of findings of a 
right hand injury in service, and the first suggestion of a 
right hand injury many years after active duty, relating 
chronic residuals of a right hand injury to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R.       § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The 
Board is satisfied that the duties to notify and assist have 
been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran served on active duty from June 1969 to June 
1973; however, the National Personnel Records Center was able 
to provide only the veteran's entrance examination, dental 
records, and service treatment records dated after mid-1972.  
There is no discharge examination.  The lack of service 
treatment records from the veteran's first three years of 
service gives rise to an inference that they may have been 
lost.  The Court has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

Analysis

The veteran has indicated that he has chronic residuals of a 
right hand injury, namely a painful, tender scar, which is 
the result of an in-service fall requiring sutures.  At his 
February 2004 hearing, the Decision Review Officer noted that 
the veteran has a scar of approximately 3 inches on the 
"bottom part of the thumb up to the wrist," and that the 
scar "cuts across on the wrist."  The veteran is competent 
to report that the scar is painful, and there is no evidence 
that suggests to the contrary.  Thus, the first element of a 
service connection claim is satisfied.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection have not been met.   

With respect to the second element of a service connection 
claim, that of in-service incurrence, the veteran's service 
personnel records and service treatment records have been 
reviewed.  The veteran indicated in correspondence dated in 
May 2004 that the injury occurred at a base in Thailand 
between September 1, 1971, and October 30, 1971.  According 
to his testimony, he received sutures at a hospital on base 
and was placed on limited duty for some time.  He further 
testified that he worked in the "dispatch office" while on 
limited duty.

While there are no service treatment records available from 
September to October 1971, service personnel records from 
July 30, 1971, to January 29, 1972, are available.  At that 
time, the veteran's duties were noted as "fire protection 
specialist" and "driver/operator."  The report noted that 
the veteran's duties had been carried out "in a satisfactory 
manner" and that he produced a "high quality of work."  
There was no indication that the veteran had been placed on 
limited duty or that he had sustained a laceration to the 
hand at any point in the report.  There is also no indication 
that he ever worked in the dispatch office or at any duty 
other than "driver/operator."  Reports filed both before 
and after September and October 1971 also show no evidence 
that the veteran was placed on a profile.  

In May 1972, while stationed at Beall Air Force Base, the 
veteran underwent an elective circumcision.  Records 
associated with that procedure are available.  In a report of 
medical history taken on May 12, 1972, the veteran gave a 
history of no recent injuries.  Although his overseas service 
in Thailand was noted, there is no reference to an injury 
that may have been sustained there.  On May 14, 1972, 
following his surgery, the veteran complained of right hand 
pain at his IV site.  He was prescribed pain medication.  
There was no indication of scarring on the right hand or 
mention of a previous injury to the right hand.  

Post-service treatment records include records from a VA 
Medical Center in Los Angeles, California, dating from 1978 
to 1981.  A September 1980 medical record shows that the 
veteran reported for "removal of sutures applied [to the] 
right thumb ... 2 weeks ago at St. Francis Hospital."  A 
November 1981 record was the first to note scars on the right 
wrist.  There are no other medical records pertinent to 
treatment for scarring or other residuals of a right hand 
injury.  

On review, the evidence weighs against a finding of an 
association between any residuals of a hand injury, including 
scars, and the veteran's service.  There is no medical 
evidence of an injury to the hand in service, and his service 
personnel records make no mention of him being placed on 
limited duty as he has testified.  In May 1972, the veteran 
denied any previous injuries.  VAMC records show a September 
1980 injury to the right thumb requiring sutures.  That 
record also makes no reference to a previous injury to that 
area.  

The Board has carefully considered the veteran's statements 
that he sustained an injury to his hand in service.  While 
the veteran is competent to testify that he injured himself, 
his testimony is not reasonably based upon the facts as 
contained in the record.  The available service treatment 
records document no injury to the hand or residuals of such 
an injury.  Service personnel records contain no evidence of 
limited duty in the dispatch office as the veteran testified.  
Post-service treatment records show that the veteran had 
sutures removed from the "right thumb," and it is not until 
November 1981 that the first notation of scars on the right 
hand appears in the medical evidence.  Because the veteran's 
testimony is at odds with the medical record, the Board finds 
that his testimony lacks credibility and is of limited 
probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's chronic residuals of an injury to 
the right hand are causally related to active service.  Thus, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for chronic residuals of an 
injury to the right hand is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


